Citation Nr: 1043595	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-13 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the Appellant is legally entitled to death benefits 
administered by the Department of Veterans Affairs. 


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Appellant alleges that her deceased spouse had qualifying 
Philippine service with the U.S. Armed Forces beginning in 1941.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an adverse determination in June 2008 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In a letter in April 2010, the Appellant indicated that she 
wanted a hearing.  The Board than asked the Appellant to clarify 
her request.

In October 2010, the Appellant responded and indicated that she 
was requesting a video conference hearing before the Board.  

In accordance with 38 C.F.R. § 20.700, the case is REMANDED for 
the following action:

Schedule the Appellant for a video 
conference hearing before the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
